Citation Nr: 1200760	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability, prior to September 28, 2007. 

4.  Entitlement to a disability rating in excess of 10 percent for a left knee disability, as of December 1, 2007. 

5.  Entitlement to a compensable disability rating for a fracture of the second metacarpal of the left hand. 

6. Entitlement to a compensable disability rating for a non-ossifying fibroma of the left femur. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1987. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a November 2007 rating decision, the RO granted a temporary evaluation of 100 percent for the Veteran's service-connected left knee disability, based upon surgical or other treatment necessitating convalescence.  The rating for the left knee was to return to a noncompensable rating following the period of convalescence.  In July 2008, the RO granted a 10 percent rating following the period of convalescence.  In May 2011, the RO granted a 10 percent rating prior to the period of convalescence.  As these ratings do not represent the highest possible benefits, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2009, the Board remanded the appeal, including service connection for right knee and upper respiratory disabilities, for further development.  In a May 2011 rating decision, the RO granted service connection for chondromalacia of the right knee.  In an August 2011 rating decision, the RO granted service connection for asthma.  Thus, these issues are no longer before the Board.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.

2.  The first clinical evidence reflecting complaints of tinnitus appears many years after service, and the only competent opinion to address the question of whether the disorder is related to in-service noise exposure weighs against the claim.

3.  Prior to September 28, 2007, the Veteran's left knee disability had been manifested by, at most, flexion limited to 120 degrees and full extension.  

4.  As of December 1, 2007, the Veteran's left knee disability has been manifested by, at most, flexion limited to 120 degrees and full extension.  

5.  Since the June 9, 2006, date of claim, the Veteran's fracture of the second metacarpal of the left hand has been manifested by pain but not by limitation of motion of the index finger.

6.  Since the June 9, 2006, date of claim, the Veteran's non-ossifying fibroma of the left femur has been asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for a disability rating in excess of 10 percent for left knee disability prior to September 28, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.27, 4.71, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (2011).

4.  The criteria for a disability rating in excess of 10 percent for left knee disability as of December 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.27, 4.71, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (2011).

5.  The criteria for a compensable disability rating for a fracture of the second metacarpal of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5225, 5229 (2011).

6.  The criteria for a compensable disability rating for a non-ossifying fibroma of the left femur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5255 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in September 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187. 

Furthermore, the letter advised the Veteran of the elements of a disability rating and an effective date for his claims.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, the letter provided the Veteran with the notice required for increased rating claims.  In this regard, generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In other words, a VCAA notice for an increased rating claim does not have to be individually tailored to each veteran's particular facts, but rather only a generic notice is required.  

In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  

With respect to the duty to assist, the RO has secured the Veteran's available service treatment records, and VA and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of his claims.  Moreover, he was provided VA examinations.  

The Board observes that the Veteran's service treatment records are incomplete.  Where a veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, in a May 2007 letter, the RO advised the Veteran that some of his service treatment records were missing and requested that he send any in his possession.  To date, the Veteran has not replied.  In January 2010, the RO asked the National Personnel Records Center (NPRC) to send any additional service treatment records, to include the separation examination report.  The NPRC replied that all service treatment records had been previously sent and were being resent.  The Board observes that most of the additional service treatment records are duplicative of those already of record.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board further finds that, based on the RO's efforts, it is reasonably certain that the rest of the Veteran's service treatment records are unavailable and that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3).  See also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Id. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The analysis herein has been undertaken with this heightened duty in mind.  

In the September 2009 remand, the Board requested that the RO attempt to obtain any additional service treatment records, records from the Denver and Wichita VA Medical Centers (VAMCs), and private medical records from Drs. M. and C.; and afford the Veteran VA examinations.  Accordingly, the RO requested additional service treatment records from the NPRC and records from the above VAMCs, asked the Veteran to complete authorization and consent forms for the private medical records, and afforded the Veteran the requested examinations.  As indicated above, some additional service treatment were obtained.  Records from the Wichita VAMC were obtained, and the Denver VAMC replied that there were no records for the Veteran.  With respect to the private medical records, the Veteran did not complete any authorizations forms.  In this regard, the Board notes that VA's duty to assist is not a one-way street.  If a veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence, such as providing an authorization and consent form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that no further duty to assist in obtaining such records is required to comply with the September 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In sum, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A. 

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss (SNHL), and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 38 C.F.R. § 3.159(a)(2).  In this regard, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran contends that his hearing loss and tinnitus are due to his in-service duties as a gun smith.  He also contends that on occasion he was in charge of the pistol range, where hearing protection was not always available.

The Veteran's DD Form 214 shows that he served as a small arms repairman.  Thus, in-service acoustic trauma is conceded.  

A March 1982 enlistment examination report reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
0
0
5

August 1982 audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
10
0
0
5

February 1983 audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
20
5
5
10

August 1984 audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
10
5
0
0
15

A review of the Veteran's service treatment records fails to indicate any clinical hearing loss in either ear within the relevant auditory thresholds.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  

The Veteran underwent a VA audiology examination in December 2009.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
20
LEFT
10
10
10
10
20

Speech recognition scores on the Maryland CNC Word List were 96 percent in each ear.  The examiner noted that the Veteran's hearing was normal bilaterally.

Given the above, despite the lay report of in-service acoustic trauma, the record does not establish current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no hearing loss disability for VA purposes that can be related to service, the claim for service connection for bilateral hearing loss must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self diagnose hearing loss to an extent recognized as a disability for VA purposes.  

With respect to the tinnitus, the Veteran's service treatment records do not show an in-service onset of the disorder.  The first documentation of tinnitus is a May 2006 VA treatment note, almost 20 years after his separation from service.  Furthermore, in February 2006, when the Veteran sought VA treatment note for fullness in the left ear, he specifically denied having any tinnitus.  Moreover, the only competent opinion to address the etiology of the Veteran's tinnitus weighs against the claim.  During a December 2009 VA audiology examination, the Veteran reported a history of military noise exposure.  The examiner opined that the Veteran's tinnitus was not incurred during service due to noise exposure or acoustic trauma.  The examiner explained that there was no evidence of hearing loss or significant threshold shift during the examinations in service and there was no evidence of tinnitus during service.  The examiner added that tinnitus is considered a normal phenomena.   

The Board finds the above opinion probative and dispositive on the nexus question in the claim, based as it was on both evaluation of the Veteran and consideration of his documented medical history and assertions.  Hence, the only competent, probative opinion to address the relationship between the Veteran's current disability and service weighs against the claim.  

The Board acknowledges the Veteran's assertion that he has had recurrent tinnitus since service.  To the extent that he is claiming to have experienced continuous recurrent tinnitus since active service, he is not found to be credible.  Again, there are no complaints of tinnitus in service.  There is no medical evidence of tinnitus after discharge until May 2006.  Lastly, if he had experienced tinnitus continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in June 2006.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current tinnitus to active service.

Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The claims currently on appeal arise from claims for increased ratings received by the RO in June 2006.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the Veteran's service-connected disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, June 2006) until the VA makes a final decision on the claims.  See Hart, 21 Vet. App. 505.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Left Knee Disability

The Veteran's left knee disability has been rated as 10 percent under Diagnostic Code 5299-5014, 38 C.F.R. § 4.71a, and is thus evaluated by analogy under Diagnostic Code 5014 for osteomalacia.  See 38 C.F.R. §§ 4.20, 4.27.  The Board notes that the disability was previously evaluated under Diagnostic Code 5257.

Under Diagnostic Code 5014, osteomalacia is to be rated on limitation of motion of affected parts, as degenerative arthritis.

Under Diagnostic Code 5260, the following evaluations are assignable for limitation of leg flexion: 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee joint under Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  VAOPGCPREC 09-04 (September 17, 2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

A.  Prior to September 28, 2007

An August 2005 VA physical therapy note reflects complaints of left knee pain, and findings of tenderness to palpation of the medial joint line and minimal crepitus but full range of motion, full strength, and a negative McMurray test.

A March 2006 VA treatment note reflects complaints of left knee pain, especially at the end of the work day.  Examination revealed instability with varus stress but not with valgus stress or upon Lachman's and posterior drawer tests.  The examiner felt the knee sublux with application of lateral force to the patella.  X-rays revealed good maintenance of joint spaces and no signs of any degenerative changes.

A May 2006 VA treatment note reflects complaints of left knee pain and lateral tracking of the patella.  Examination revealed range of motion from 0 to 125 degrees without pain, and that the knee was stable to varus and valgus stress with negative anterior and posterior drawer and McMurray tests.  

An October 2006 VA examination report reflects complaints of left knee pain, stiffness, weakness, and giving way, but no instability or episodes of dislocation or subluxation.  The Veteran stated that he lost no time from work during the last year.  Examination revealed range of motion from 0 to 140 degrees with no additional limitation of motion on repetitive use.  The examiner noted that tests for laxity and abnormal motions were not conducted as the Veteran recently underwent a left tibia rod placement after fracturing the tibia/fibula in a motorcycle accident.  X-rays revealed mild demineralization but no other abnormalities.

An August 2007 VA treatment note reflects complaints of left knee pain and findings of range of motion from 0 to 120 degrees and that the knee was stable to varus and valgus stress, and posterior drawer and Lachman's tests.  

The Veteran underwent left knee surgery on September 28, 2007.

Given the above, prior to September 28, 2007, the Veteran's left knee disability had been manifested by, at most, flexion limited to 120 degrees and full extension.  Thus, without evidence of flexion limited to 30 degrees, or disability comparable therewith, a higher rating is not warranted under Diagnostic Code 5260.  Without evidence of any limitation of extension, a rating in excess of 10 percent prior to September 28, 2007, is not warranted under Diagnostic Code 5261.  See VAOPGCPREC 09-04.  

While recognizing that the Veteran has complaints of pain and stiffness, the record does not reflect evidence of additional impairment of the left knee upon clinical examination, as caused by such pain, stiffness, or related factors, that would warrant an increased rating under the principles set forth in 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  The October 2006 VA examination revealed no additional limitation of motion on repetitive use.  

The Board acknowledges that there was evidence of instability in March 2006; however, subsequent examinations revealed no instability of the knee.  Moreover, x-rays revealed no evidence of arthritis.  Thus, a separate rating under Diagnostic Code 5257 for the left knee is not warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

B. As of December 1, 2007

October 2007 VA treatment notes reflect that the surgical scars on the left knee were well-healed.
 
A December 2007 VA examination report reflects complaints of left knee pain, stiffness, giving way, and instability.  Examination revealed range of motion from 0 to 120 degrees with pain at 120 degrees.  There was no additional limitation of motion on repetitive use.  There was no evidence of instability.  There were three surgical scars, each measuring 0.6 by 1 centimeter.  X-rays revealed normal joint spaces with no evidence of any significant abnormality.  

A March 2008 VA treatment note reflects complaints of left knee pain and instability.  Examination revealed range of motion from 0 to 130+ degrees.  The knee was stable to varus and valgus stress, anterior and posterior drawer, and Lachman's tests.  X-rays were reportedly normal with no significant degeneration.  

A December 2009 VA examination report reflects that examination of the left knee revealed no swelling or effusion, and full flexion to 140 degrees and full extension to 0 degrees.  There was no valgus or varus instability.  Pivot shift, Apley's, and Lachman's tests were all negative, but patellofemoral compression test was positive with pain on moving the patella with pressure.  There was no excessive femoral anteversion on the left hip and there was normal sensation in the knee with normal muscle strength in the lower extremity.  X-rays revealed mild lateralization of the patella and very mild decreased joint space in the medial side, but no sign of arthritic changes of the patella.  In a July 2011 addendum, the examiner noted that there were no changes in range of motion following repetitive movement.

Given the above, as of December 1, 2007, the Veteran's left knee disability has been manifested by, at most, flexion limited to 120 degrees and full extension.  Thus, without evidence of flexion limited to 30 degrees, or disability comparable therewith, a higher rating is not warranted under Diagnostic Code 5260.  Without evidence of any limitation of extension, a rating in excess of 10 percent as of December 1, 2007, is not warranted under Diagnostic Code 5261.  See VAOPGCPREC 09-04.  

While recognizing that the Veteran has complaints of pain and stiffness, the record does not reflect evidence of additional impairment of the left knee upon clinical examination, as caused by such pain, stiffness, or related factors, that would warrant an increased rating under the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The December 2007 and December 2009 VA examinations revealed no additional limitation of motion on repetitive use.  

The Board acknowledges the Veteran's reports of instability and giving way of the left knee.  The Board finds that he is competent to provide lay evidence of such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the record fails to show any objective evidence of subluxation or lateral instability on examination.  As such, the Board finds that his statements regarding instability and giving way are not supported by the record and, hence, are less probative than the medical findings.  Moreover, x-rays revealed no evidence of arthritis.  Thus, a separate rating under Diagnostic Code 5257 for the left knee is not warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604; VAOPGCPREC 9-98, 63 Fed. Reg. 56703.

The Board also notes that the Veteran has three surgical scars on the left knee.  However, the record shows that they are well-healed with no evidence of being unstable or painful.  Further, they comprise less than 144 square inches.  Thus, a separate compensable rating for scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (as in effect prior to October 23, 2008).  The Board notes that the rating criteria for evaluating scars were amended effective October 23, 2008.  However, the Veteran has not requested review under these clarified criteria.  Regardless, based on the record, he still would not be entitled to a separate compensable rating for scars under the amended rating criteria.

The Board has also considered other applicable rating criteria.  However, after review, with no objective evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, or malunion or nonunion of the tibia and fibula of either knee, the Board finds that no other Diagnostic Code provides for a higher rating.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability, either prior to September 28, 2007, or as of December 1, 2007.  38 C.F.R. 
§§ 4.3, 4.7.  Based upon the guidance of the Court in Hart, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds that the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, therefore, a staged rating is not warranted. 

Fracture of the Second Metacarpal of the Left Hand

The Veteran's fracture of the second metacarpal of the left hand has been rated as noncompensable under Diagnostic Code 5299-5226, 38 C.F.R. § 4.71a, and is thus evaluated by analogy under Diagnostic Code 5226 for ankylosis of the long finger.  See 38 C.F.R. §§ 4.20, 4.27.  The Board observes that the second metacarpal is part of the index finger.  Thus, Diagnostic Code 5225 for ankylosis of the index finger and Diagnostic Code 5229 for limitation of motion of the index finger are more appropriate in this case.  

Under Diagnostic Code 5225, unfavorable or favorable ankylosis of the index finger warrants a 10 percent rating.

Under Diagnostic Code 5229, a 0 percent rating is assigned for limitation of motion of the index finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.  A 10 percent rating is assigned for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or for extension limited by more than 30 degrees.  The Board observes that the Veteran is right-handed, but these criteria apply to either major or minor hand.

An October 2006 VA examination report reflects complaints of left hand pain.  The Veteran stated that he lost no time from work during the last year.  Examination revealed two scars on the dorsal side of the left hand, one measuring 4.7 by 0.1 cm and the other measuring 6.0 by 0.3cm, and both were smooth, nontender, slightly lighter in color than the adjacent skin, and involved no tissue loss.  The examiner noted that the disability has no significant occupational effects and mild to no effect on activities of daily living.  X-rays revealed well-preserved joint spaces and no evidence of fracture, dislocation, or acute bony abnormality.

A December 2009 VA examination report reflects that examination of the left hand revealed full grip strength and normal muscle strength of the index finger on flexion and extension.  The metacarpophalangeal joint was normal in appearance.  Range of motion was normal with 90 degrees of flexion and 0 degrees of extension.  There was no instability of the joint.  There was mild decreased sensation of the dorsal aspect of the index finger related to the incision for the open reduction in service.  An x-ray of the index finger revealed that the fracture of the second metacarpal has healed completely with no sign of arthritis in the carpometacarpal joint.  In a July 2011 addendum, the examiner noted that there were no changes in range of motion following repetitive movement.

Given the above, the Veteran's fracture of the second metacarpal of the left hand has been manifested by pain but no limitation of motion of the index finger.  Thus, without evidence of either unfavorable or favorable ankylosis, or disability comparable therewith, a compensable rating is not warranted under Diagnostic Code 5225.  Although the record does not contain a finding specific to the size of the gap between the fingertip and the proximal transverse crease of the palm, as the record shows that range of motion of the index finger was normal, the Board finds that the gap is less than one inch.  Thus, a compensable rating is not warranted under Diagnostic Code 5229.

While recognizing that the Veteran has complaints of pain, the record does not reflect evidence of additional impairment of the left index finger upon clinical examination, as caused by such pain, stiffness, or related factors, that would warrant an increased rating under the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The December 2009 VA examination revealed no additional limitation of motion on repetitive use.  

The Board also notes that the Veteran has two surgical scars on the left hand.  However, the record shows that they are nontender with no evidence of being unstable.  Further, they comprise less than 144 square inches.  Thus, a separate compensable rating for scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (as in effect prior to October 23, 2008).  The Board again notes that the rating criteria for evaluating scars were amended effective October 23, 2008.  However, the Veteran has not requested review under these clarified criteria.  Regardless, based on the record, he still would not be entitled to a separate compensable rating for scars under the amended rating criteria.

The Board has also considered other applicable rating criteria.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.

In conclusion, the preponderance of the evidence is against a compensable disability rating for the Veteran's service-connected fracture of the second metacarpal of the left hand.  38 C.F.R. §§ 4.3, 4.7.  Based upon the guidance of the Court in Hart, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds that the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, therefore, a staged rating is not warranted. 

Non-Ossifying Fibroma of the Left Femur

The Veteran's non-ossifying fibroma of the left femur has been rated as noncompensable under Diagnostic Code 5099-5255, 38 C.F.R. § 4.71a, and is thus evaluated by analogy under Diagnostic Code 5255 for impairment of the femur.  See 38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent rating, malunion of the femur with moderate knee or hip disability warrants a 20 percent rating, and malunion of the femur with marked knee or hip disability warrants a 30 percent rating.  A 60 percent rating is warranted for fracture of the surgical neck of the femur with false joint, or for a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of a brace.  A maximum 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

An October 2006 VA examination report reflects complaints of intermittent left thigh pain but no abnormal, objective findings related to the fibroma.  X-rays revealed no abnormalities, other than the rod that was recently placed for the fracture of the tibia/fibula; the left hip appeared normal.

The Veteran did not complain of any symptoms related to his non-ossifying fibroma of the left femur during the December 2007 VA examination; other than the limitation of motion of the left knee, the examiner noted that there was no other knee abnormality.

A December 2009 VA examination report reflects that x-rays of the left knee revealed a very small non-ossifying fibroma of the distal femur that the examiner observed has no consequences at all whatsoever for the Veteran.  The examiner noted that the non-ossifying fibroma is an incidental finding on x-ray and not clinically symptomatic.

Given the above, the Board finds that the Veteran's non-ossifying fibroma of the left femur has been asymptomatic.  In this regard, although the Veteran complained of left thigh pain during the October 2006 VA examination, he had recently undergone surgical placement of a rod in that thigh due to the fracture of the tibia/fibula; therefore, the pain appears to be related to the surgery.  Further, there were no objective findings on examination with respect to the fibroma.  Moreover, the December 2009 VA examiner observed that the fibroma is an incidental radiological finding that is not clinically symptomatic.  This supports the above conclusion that the left thigh pain was not due to the fibroma and that the fibroma was asymptomatic at that time as well.  Thus, a compensable rating is not warranted under Diagnostic Code 5255 or any other code.

In conclusion, the preponderance of the evidence is against a compensable disability rating for the Veteran's service-connected non-ossifying fibroma of the left femur.  38 C.F.R. §§ 4.3, 4.7.  Based upon the guidance of the Court in Hart, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds that the Veteran's fibroma has remained asymptomatic throughout the course of the period on appeal, and, therefore, a staged rating is not warranted. 

Extraschedular Rating 

The rating criteria reasonably describe the Veteran's disability level and symptomatology for each disability on appeal, such that the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96.

In any event, the evidence does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  In particular, there is no evidence that the Veteran's disabilities cause interference with his employment.  In this regard, there is no evidence that his disabilities have resulted in any time lost from work during the appeal period, other than the period of convalescence for his left knee for which he has already been compensated.  Finally, other than the above-indicated surgery, the evidence of record indicates that all of the Veteran's treatment for his disabilities has been on an outpatient basis, with no evidence of inpatient treatment.  Therefore, the evidence of record simply does not warrant an extraschedular rating. 

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A disability rating in excess of 10 percent for left knee disability prior to September 28, 2007, is denied.

A disability rating in excess of 10 percent for left knee disability as of December 1, 2007, is denied.

A compensable disability rating for a fracture of the second metacarpal of the left hand is denied.

A compensable disability rating for a non-ossifying fibroma of the left femur is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


